DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/625,760. 
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 defines “ridged” when it appears it should instead define --rigid--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 defines “all the vertical pole, rope, or cable openings of the stacked barrier are aligned with all the vertical pole, rope, or cable opening in the barrier cubes below said barrier,” which renders the claimed invention indefinite for multiple reasons. First, “the vertical pole, rope, or cable openings” lacks antecedent basis since such elements have not been previously defined. Furthermore, one would not know how the openings of a single barrier can be aligned with each and every opening of the other barriers that form the cubes when such a barrier on top of the barrier cubes would be offset from and thus not aligned with the openings of the barrier cubes positioned around and outside of the top barrier element. For examining purposes and in light of the specification and drawings, the vertical openings should be properly introduced for each modular barrier element, where such vertical openings are considered aligned if they all extend parallel and in the same direction as one another so that each and every opening can be “aligned” with one another as defined.
Claim 10 defines the pronoun “it,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of such a pronoun and one of ordinary skill in the art would not know which element is being referred back to. For examining purposes and in light of the specification and drawings, “it” is considered to refer back to the groundwater as previously defined.
Claim 12 defines “drag resistant,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know whether such a limitation requires that the element cannot be dragged or whether such a limitation requires the element to increase the drag resistance and force required to drag, or whether some other characteristic or scope is to be defined. For examining purposes and in light of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. Publication 2013/0071188).
Regarding claim 1, Taylor discloses a modular barrier (#100), comprising:
a bottom side (#108); a top side (#106); a vertical side (the front wall #102 comprises of a vertical side where raised portions #130 are not positioned); an angled side (#104); a male coupling side (#110); a female coupling side (#112);
wherein two or more identical modular barriers can be coupled side by side to forma barrier wall (see figures 7A and 7B); and
wherein two or more identical modular barriers can be coupled to form a barrier cube (see figure 5A).
Regarding claim 2, Taylor discloses wherein when one or more modular barriers may be stacked on top of a barrier cube to form a barrier stack (such limitations are not positively defined and only define that such a modular barrier is configured to so function, where a barrier is configured to be stacked upon the barrier cube as depicted in figure 5A and thus meets such limitations as broadly defined).
Regarding claim 3, Taylor discloses when one or more modular barriers may be offset between two modular barriers that have formed a wall, thereby making the barrier wall rigid and unable to curve (such limitations are not positively defined and only define that such a modular barrier is configured to so function, where two barriers #100 can be attached to one another in a line and a third barrier can be provided in front of or behind such a wall to thus make such a wall rigid and unable to curve, such as by extending connecting elements through aligned holes #128, #154, and/or #126).
Regarding claim 5, Taylor discloses said barrier wall is watertight (paragraph 95 discloses a watertight seal is configured to be created between barriers #100 due to the connection elements #114 and #116).
Regarding claim 6, Taylor discloses said male coupling side comprises an extended coupling (#114) and said female side comprise a female side receiving coupling (#116).
Regarding claim 7, Taylor discloses said extending coupling and said female side receiving coupling are both cylinders shaped to fit within each other (see figures 1 and 4).
Regarding claim 8, Taylor discloses a watertight seal (Paragraph 95 discloses a watertight seal is configured to be created between barriers #100 due to the connection elements #114 and #116 or the cap formed at the inlet #122 and outlet #124 can be considered the seals as defined).
Regarding claim 9, Taylor discloses said barrier is hollow a fillable (see paragraph 62).
Regarding claim 10, Taylor discloses said barrier is capable of filling with running groundwater when it is present and automatically retaining said groundwater as ballast (the cap can be removed from port #122 and water can be filled within the hollow portion #120 of the barrier and remain there within).
Regarding claim 12, Taylor discloses a bottom side watertight seal that is drag resistant (The bottom surface #108 is a solid piece of material that prevents water from exiting and which is considered drag resistant when the hollow portion is filled or where strap recess #150 can be engaged to prevent dragging and thus increase drag resistance. Alternatively, the barrier of figure 21 can be used to meet the limitations of claim 1 and 12, where elements #2019 provide drag resistance to the bottom sealed surface).
Regarding claim 13, Taylor discloses when a barrier is stacked on top of a barrier cube, the stack is watertight (the surfaces comprising of elements #144 and #146 which are to be mated with one another when the barriers are stacked are configured to engage one another to form a watertight stack as depicted in figure 5A).
Regarding claim 14, Taylor discloses a quick lock that allows said barrier wall to be coupled together horizontally without lifting said modular barriers vertically (using the embodiment of figure 22 to meet the limitations of claims 1 and 14, such a barrier comprises of 6 sides and can be stacked as defined in claim 1, where such a barrier can be connected to an adjacent barrier horizontally using elements #2014 and #2016 and can be locked with elements #2057 and #2062).
Regarding claim 15, Taylor discloses a quick lock lock (#2062).
Regarding claim 17, Taylor discloses said barrier cubes are sized such that a stack of four of said cubes closely fits the height and width dimensions of standard truck trailer or shipping container (see figures 5b and 5c, where the barrier cubes can be sized to fit the standard dimensions of a trailer).
Regarding claim 18, Taylor discloses internal reinforcement (#128).
Regarding claim 20, Taylor discloses slide rails on the vertical side (using the embodiment of figure 22 to meet the limitations of claims 1 and 20, the slide rails can be considered elements #2050 and #2051 attached to the vertical side as depicted in figure 22).

Claim(s) 1, 2, 6, 8-10, 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (U.S. Patent 7,588,387).
Regarding claim 1, Christensen et al. disclose a modular barrier (#10), comprising:
a bottom side (#34); a top side (#32); a vertical side (#24); an angled side (#20); a male coupling side (#28); a female coupling side (#30);
wherein two or more identical modular barriers can be coupled side by side to forma barrier wall (see figure 12); and
wherein two or more identical modular barriers can be coupled to forma barrier cube (see figure 10).
Regarding claim 2, Christensen et al. disclose wherein when one or more modular barriers may be stacked on top of a barrier cube to form a barrier stack (see figure 10).
Regarding claim 6, Christensen et al. disclose said male coupling side comprises an extended coupling (the extended protrusion at #168 and #170) and said female side comprise a female side receiving coupling (the recessed portion as depicted in figure 4).
Regarding claim 8, Christensen et al. disclose a watertight seal (cap #67 forms a watertight seal).
Regarding claim 9, Christensen et al. disclose said barrier is hollow and fillable (hollow chamber #62 if fillable with ballast).
Regarding claim 10, Christensen et al. disclose said barrier is capable of filling with running groundwater when it is present and automatically retaining said groundwater as ballast (the cap #67 can be removed and water can be filled within the hollow portion #62 of the barrier and remain there within).
Regarding claim 12, Christensen et al. disclose a bottom side watertight seal that is drag resistant (The bottom surface #34 is a solid piece of material which is considered a watertight seal and which is considered drag resistant when the hollow portion is filled or where recesses #134A and B are engaged by an external element to prevent dragging).
Regarding claim 13, Christensen et al. disclose when a barrier is stacked on top of a barrier cube, the stack is watertight (tenons #128 and mortises #130 are used to stack the barriers and form watertight, flush surfaces with one another).
Regarding claim 17, Christensen et al. disclose said barrier cubes are sized such that a stack of four of said cubes closely fits the height and width dimensions of standard truck trailer or shipping container (see figure 10, where the barriers are sized to closely fit one another and fit within a shipping container or trailer, where an exact fit 
Regarding claim 18, Christensen et al. disclose internal reinforcement (the reinforcements formed by elements #80A, B, and C).
Regarding claim 19, Christensen et al. disclose a graphic panel on the vertical side (see figure 12 at #117).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Taylor or, in the alternative, under 35 U.S.C. 103 as obvious over Taylor.
Regarding claim 4, Taylor discloses wherein when a modular barrier is stacked on top of two or four barrier cubes, equally offset between them, and wherein all the vertical pole, rope or cable openings of the stacked barrier are aligned with all the vertical pole, rope, or cable opening in the barrier cubes below said barrier (Such limitations are not positively defined and only define that such a modular barrier is configured to so function and be positioned in such a manner, where a modular barrier #100 is configured to be stacked offset on top of a two or four cube shaped barriers as depicted in figure 5A, where all the vertical openings #126 of each barrier #100 would extend vertically and thus be parallel and aligned with one another between each and In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Messelis (WO 2019058154).
Regarding claim 11, Taylor discloses the claimed invention except for a vertical bullet proof panel. However, it is highly well known in the art, as evidenced by Messelis, that such hollow barriers can be constructed so as to support fences, where such fences can include ballistic panels. Therefore, it would have been obvious to have constructed the barrier of Taylor to include a fence which includes bulletproof panels, such as ballistic panels as taught in Messelis, in order to protect persons on specific sides of the barrier from traffic and other harmful elements on the other side of the barrier.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Yodock, Jr. et al. (U.S. Patent 6,951,434), Brown ‘163 (U.S. Design Patent D498,163), and Brown ‘413 (U.S. Patent 5,605,413).
Regarding claim 16, Taylor discloses the claimed invention except for pole, rope or cable openings that run horizontally through said modular barrier’s male and female coupling sides and vertically through said barriers top and bottom. However, it is highly well known in the art, as evidenced by Yodock, Jr. et al., that such hollow barriers comprise of aligned openings formed at bushings #100 and #102 in order to allow a sign to be secured to and extend through the barrier. Therefore, it would have been obvious to have provided holes within the top and bottom sides of the barrier of Taylor that extends through the barrier, as taught in Yodock, Jr. et al., in order to allow signs to be held by the barrier for warning pedestrians or other persons.
Furthermore, it is highly well known in the art, as evidenced by Brown ‘413, that openings extend horizontally through a barrier between mating sides of such barriers in order to attach such barriers to one another using a cable or rope. Brown ‘163 discloses such horizontal openings can be used in conjunction with tongue and groove type connectors for barriers as well. Therefore, it would have been obvious to have provided horizontally extending openings that extend through and between the male and female connections of the barriers of Taylor, as taught in Brown ‘413 and Brown ‘163, in order to strengthen the connection between the barriers when they are connected in a line and prevent movement between such barriers when a cable or other element is threaded through such openings and is pulled taut. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635